199 F.2d 374
Robert G. VAN BEEK, Appellant,v.Emery E. JACQUES, Warden of the Branch State Prison at Marquette, Michigan, Appellee.
No. 11593.
United States Court of Appeals Sixth Circuit.
October 24, 1952.

Appeal from the United States District Court for the Western District of Michigan; Raymond W. Starr, Judge.
Edward J. Hanlon, Jr., Cincinnati, Ohio, for appellant.
Frank G. Millard, Perry A. Maynard, Lansing, Mich., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the record and on the briefs and oral arguments of the Assistant Attorney General of Michigan and the attorney appointed by this court to represent appellant, and also on the separate brief filed by appellant in his own behalf;


2
And it appearing that there is no merit in any point presented in behalf of appellant and that the judgment of the District Court is correct, for the reasons given by the district judge in denying appellant's petition for certificate of probable cause;


3
The judgment is accordingly affirmed.